      Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                     ______________________

ENVIRONMENTAL DIMENSIONS, INC.,

         Plaintiff,
v.                                                                               No. 1:16-cv-1056-KWR-JHR

ENERGYSOLUTIONS GOVERNMENT
GROUP, INC. (n/k/a Atkins Energy
Government Group, Inc.),

         Defendant.

                       MEMORANDUM OPINION AND ORDER GRANTING
                      SUMMARY JUDGMENT ON DEFENDANT’S DAMAGES

         THIS MATTER comes before the Court following the Court’s prior order (Doc. 205), filed

on November 13, 2020, in light of the Court’s decision to treat Defendant’s brief on the resolution

of damages as a motion for summary judgment. Doc. 203. Having reviewed the parties’ pleadings

and the applicable law, the Court finds that Defendant’s motion is well-taken and, therefore, is

GRANTED.

                                                 BACKGROUND1

         The claims arise from a dispute involving a nuclear waste remediation project the parties

worked on together at Los Alamos National Lab (“LANL”). Plaintiff is in the business of

providing environmental resources and radioactive waste management and containment support

to the U.S. Department of Energy and other government agencies. The company is managed

predominately by its Vice President, Michael Bradshaw (“Bradshaw”). Plaintiff engaged in a



1
  The Court incorporates the following factual background from findings in its preceding MOO’s, which are taken
largely from undisputed facts cited by Defendant and supported in the record. See Docs. 167, 168, 188 and 202. As
the Court provides in this Memorandum and Opinion Order, Plaintiff also fails to cite to the record in disputing these
facts.
      Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 2 of 9




bidding process for qualification to contract with Los Alamos National Security, LLC (“LANS”)

to perform transuranic waste remediation work at LANL. Defendant provides nuclear waste

remediation and personnel support and worked with LANL previously on other projects. Prior to

submitting its bid, Plaintiff executed a Teaming Agreement with Defendant on July 12, 2011,

specifying the duties and responsibilities of the parties should the bid be accepted. The Agreement

includes that, “[i]n any event, EnergySolutions' share will be a minimum of 35% of the total

contract labor value earned in performance of the life cycle of the anticipated contract issued by

LANS.” The Agreement contains an additional provision that “[e]xcept as expressly provided …

all rights and obligations of the parties under this Agreement shall terminate on the earliest of the

following: … e. Execution by both parties of the subcontract contemplated by this Agreement.”

(Doc. 99 Ex. G).

        When Plaintiff was subsequently awarded the contract, denominated as Master Task Order

Agreement 2 (“MTOA2”), it subcontracted with Defendant and two other companies to carry out

the work. Plaintiff executed the subcontract with Defendant in August 2013, which incorporated

the language of the Teaming Agreement guaranteeing Defendant a 35% minimum share of the

labor. The subcontract further provided that “[p]ayments shall be issued to Subcontractor after

receipt and approval of Subcontractor’s invoices by EDi and within 10 days of receipt of payment

from the [LANS].”

        Through a series of modifications, Defendant was authorized to bill up to $3,500,000 for

completed work. At no time did Defendant exceed this amount. Work began on the project in July

2014. Plaintiff’s employees, project manager Chris Edgmon (“Edgmon”) and COO/VP of business

development John Rodell (“Rodell”)2 were tasked with coordinating the work on a day-to-day


2
 It is unclear what Rodell’s exact title is, but the record reflects that Edgmon deferred to him and he made final
decisions regarding the project on a day-to-day basis.

                                                        2
         Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 3 of 9




basis.    Edgmon was responsible for, among other things, scheduling work, budgeting, and

approving invoices submitted by the subcontractors, which in turn were submitted to Rodell for

review and approval. Bradshaw had little involvement in the day-to-day operations of the project,

and most decisions were largely left to Edgmon and Rodell.

          Defendant took on a larger role than the other subcontractors in performance of the work,

consequently billing for a larger share than the minimum 35% expressed in the Teaming

Agreement and the subcontract. It is undisputed that Defendant only carried out work authorized

by Plaintiff; that Defendant submitted six invoices dating from March 10 - August 11, 2015

amounting to $1,057,354.63, for which it was not paid; and that Plaintiff submitted invoices to

LANS for the same work and received payment. On May 12, 2015, Bradshaw sent a letter of cure

to Defendant stating it was not in compliance with the terms of the Teaming Agreement and that

“[i]n spite of repeated attempts by EDi to realign the staffing to meet the TA [Teaming Agreement]

goals, EnergySolutions continued refusal has forced us to take action… [i]f this matter is not

resolved by Friday May 15, 2015, any work [going forward] performed by EnergySolutions above

and beyond 35% is done so solely at EnergySolutions’ risk.” (Doc. 113 Ex. 2). After Bradshaw’s

letter, Plaintiff continued to assign work to Defendant, which it performed until the underlying

Task Order was terminated by LANS on May 27, 2015.

          Plaintiff originally sued Defendant raising, among other claims, breach of contract and

violation of New Mexico’s Unfair Trade Practices Act. Plaintiff largely attributed LANS’ choice

to terminate the project and perform more work internally as a punitive measure in response to

Defendant’s alleged misconduct during the February 14, 2014 “WIPP incident,” when an




                                                  3
      Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 4 of 9




improperly packaged waste drum packaged by Defendant at LANL, while working on another

project3, underwent an exothermic reaction and burst, causing a radiological release.

                                     RELEVANT PROCEDURAL HISTORY

         On November 8, 2019, the Court denied Defendant’s Motion for Summary Judgment on

its Counterclaims (November Order) for, inter alia, breach of contract, or in the alternative, breach

of covenant of good faith and fair dealing and unjust enrichment. Defendant seeks damages in the

amount of $1,057,354.63; the total of payments withheld by Plaintiff for the work Defendant

performed. See Memorandum Opinion and Order (Doc. 158). The Court did not reach the merits

of the majority of Defendant’s claims, denying the motion instead because, although Defendant’s

argument was “persuasive,” it sought payment for work performed after the issuance of

Bradshaw’s May 12 letter, as opposed to work completed solely beforehand. This case was

subsequently transferred to the undersigned. On February 11, 2020, the undersigned granted

Defendant’s motion for summary judgment on Plaintiff’s claims for breach of contract and fraud,

and on February 14, 2020, granted Defendant’s motion for partial summary judgment on Plaintiff’s

New Mexico Unfair Trade Practices claim, thereby disposing of Plaintiff’s remaining claims. On

April 30, 2020, the Court granted Defendant’s Motion for Reconsideration (Doc. 188), thereby

granting summary judgment on Defendant’s counterclaim for breach of contract and alternatively

for unjust enrichment. The Court did not reach the merits of Defendant’s other counterclaims. On

July 6, 2020, in accordance with Defendant’s status report request, the Court addressed the

remaining counterclaims, ruling in Defendant’s favor but deferring with respect to its counterclaim

for an open account/account stated. Doc. 196. Pursuant to Fed. R. Civ. P. 56 (f) (1), the Court




3
 Defendant operated as the prime contractor on that project; Plaintiff was not involved in and was not a party to that
project.

                                                          4
       Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 5 of 9




provided Defendant’s notice that it may grant summary judgment in favor of Plaintiff on this

counterclaim and provided the Defendant an opportunity to respond. Id.

         On October 28, 2020 the Court granted summary judgment on Defendant’s remaining

counterclaim for an open account/account stated. Doc. 202. The Court directed the parties to file

briefing within fourteen (14) days of the entry of that order on whether a jury trial is required to

resolve the issue of damages. On November 11, 2020, Defendant filed briefing with the Court

(Doc. 203) and Plaintiff, while not in compliance with the Court’s directive, filed a “Notice and

Statement of Plaintiff on Defendant’s Counterclaim” (Doc. 204) to the effect that the company no

longer exists and has no assets.

         Defendant’s brief advised the Court that a jury trial was unnecessary in light of the invoices

establishing the exact amount owed and requested the Court find that Defendant is entitled to

$1,041,531.74 in principal damages, exclusive of pre and post-judgment interest and attorneys’

fees.4 In light of Defendant’s brief and Plaintiff’s nonresponsive “Notice,” the Court decided to

treat Defendant’s brief (Doc. 203) as a motion for summary judgment on damages. Accordingly,

the Court directed Plaintiff to respond within fourteen (14) days of the entry of that order. Doc.

205. Plaintiff was instructed to file briefing specifically with disputes as to facts and citation to

the record and cautioned that should it fail again to specifically dispute Defendant’s assertions of

fact with citation to the record, the Court may deem Defendant’s facts undisputed. The Court

notified the parties that failure to comply might result in sanctions, including dismissal or entry of

default. Id. at 2.

                                             LEGAL STANDARD


4
  Defendant provided that “[Defendant] uses the term “principal damages” throughout [the brief] because it intends to
file motions for pre- and post-judgment interest as well as attorneys’ fees. It is not intended to indicate that ESGG
seeks any other type of damages that would require submission to a jury.” Doc. 203 at 2 fn 2. Plaintiff has since filed
such briefing, which the Court intends to address separately. Doc. 206.

                                                          5
        Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 6 of 9




         Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Initially, the moving party bears the burden of demonstrating the absence of a genuine issue

of material fact. See Shapolia v. Los Alamos Nat’l Lab., 922 F.3d 1033, 1036 (10th Cir. 1993)

(citations omitted). Once the moving party meets its initial burden, the nonmoving party must

show that genuine issues remain for trial “as to those dispositive matters for which it carries the

burden of proof.” Applied Genetics Int’l Inc. v. First Affiliated Secs., Inc., 912 F.2d 1238, 1241

(10th Cir. 1991) (citation omitted).

         A fact is material if it could have an effect on the outcome of the suit. Smothers v. Solvay

Chems., Inc., 740 F.3d 530, 538 (10th Cir. 2014). A dispute over a material fact is genuine if the

evidence presented could allow a rational jury to find in favor of the nonmoving party. EEOC v.

Horizon/CMS Heathcare Corp., 220 F.3d 1184, 1190 (10th Cir. 2000). A court is to view the facts

in the light most favorable to the non-moving party and draw all reasonable inferences in favor of

that party. Shero v. City of Grove, 510 F.3d 1196, 1200 (10th Cir. 2007). A court cannot weigh the

evidence and determine the truth of the matter, but instead determines whether there is a genuine

issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 243 (1986).

         “[A] complete failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial,” and thus, the moving party is entitled to

judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                               DISCUSSION

   I.       Plaintiff Has not Complied with the Court’s Instruction

         As detailed in the preceding section of this Memorandum Opinion and Order, Plaintiff was

expressly directed to respond to the summary judgment motion with disputes as to facts with



                                                  6
      Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 7 of 9




citation to the record. Plaintiff’s response to Defendant’s statement of facts (Doc. 203) consists of

21 paragraphs. Plaintiff first objects to all of Defendant’s statement of facts as “failing to meet the

standard of evidence such that there is a genuine issue of material fact requiring this case proceed

to trial. See Fed. Rule Civ. P. [56]. All of Defendants statements refer to dicta in the Court’s order

and not findings of fact or to the record.” Doc. 208 at 2. Plaintiff also contends that Defendant’s

evidence refers to the Court’s Memorandum Opinion and Orders rather than the record and is thus

impermissible. However, Plaintiff’s Response fails to adhere to the Court’s very specific directive

in that it proffers unsubstantiated factual arguments and does not cite to the record throughout the

majority of its brief, warranting outright rejection pursuant to the Court’s warning. Nevertheless,

the Court will briefly address the content.

        Preliminarily, Plaintiff’s initial objection that Defendant has not met the standard of

evidence is not enough to raise a factual dispute, and the Court finds that Defendant has adequately

supported the facts by citation to the record.5 Plaintiff’s subsequent paragraphs 1-4 dispute

Defendant’s facts by citing to the Complaint. This is insufficient. Plaintiff’s remaining paragraphs

either admit Defendant’s assertions or dispute them without citation to the record at all and are

therefore deemed admitted. F.R.C.P. 56 (e)(3). With respect to Plaintiff’s argument as to the six

unpaid invoices for which Defendant seeks relief, the Court rejects Plaintiff’s assertion that there

is no support in the record to demonstrate that Plaintiff “was actually paid for the work…”. Doc.

208 at 4 ¶ 21. Plaintiff does not cite anywhere in the record in support and the Court has already

determined multiple times, without Plaintiff disputing or providing evidence to the contrary, that

Defendant only carried out work authorized by Plaintiff; that Defendant submitted six invoices


5
 In some instances, Defendant has cited to factual determinations rendered by the Court in its prior Memorandum
Opinions and Orders. See e.g. Doc. 203 at 4 ¶¶ 5-8. However, those sections of the Court’s Orders cited by Defendant
do themselves cite directly to the record, are quoted directly from the parties contract or have otherwise been
determined as indisputable by the Court.

                                                         7
      Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 8 of 9




dating from March 10 - August 11, 2015 amounting to $1,041,531.746; that Plaintiff submitted

invoices to LANS for the same work and collected payment, after which it did not pay Defendant.

Docs. 167 at 2-3; 168 at 3; 188 at 3; 202 at 3. Defendant provided citation to the exhibits

containing the invoices, the portions of invoices where Plaintiff’s employee Edgmon had signed

and written “Approved” along with the date, as well as testimony of Plaintiff’s employees

affirming that Plaintiff invoiced and collected payment from LANS for that work,. See Doc. 99

Ex. C, 166:1–6; Ex. D, 127:20–128:19; Exs. L-R. The Court finds disingenuous Plaintiff’s efforts

to create issues by attempting to discredit its own witnesses, arguing that Defendant’s rely upon

testimony of Plaintiff’s employees and its Vice President Bradshaw, “5 years after the fact, which

is not the best evidence.” Doc. 208 at 4-5 ¶ 21. Throughout the action, Plaintiff had no issue

attempting to use Bradshaw’s testimony in support of its position. This sort of baseless argument

typifies Plaintiff’s response. The Court concludes that there are no genuine issues of material fact

remaining and that Defendant is entitled to $1,041,531.74 in principal damages.

                                               CONCLUSION

        For the reasons stated above, Defendant’s motion for summary judgment on principal

damages is granted.

THEREFORE,

        IT IS ORDERED that Defendant’s Motion for Summary Judgment (Doc. 203) on

damages in the amount of $1,041,531.74 is hereby GRANTED.




6
  The Court originally found that the unpaid, invoiced amounts totaled $1,057,354.63. However, Defendant seeks
damages for a lesser amount of $1,041,531.74, explaining that LANS did not approve certain payments requested in
one invoice relating to severance pay for Defendant’s employees, resulting in a lower approved amount. See Doc. 203
at 5 fns. 3 and 8.

                                                        8
Case 1:16-cv-01056-KWR-JHR Document 215 Filed 12/31/20 Page 9 of 9




                                9
